IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1264
                                Filed March 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RILEY AUGUSTUS MALLETT,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Following the vacation of the district court’s ruling and remand, Riley

Augustus Mallett appeals the denial of his motion for new trial on the charge of

robbery. AFFIRMED.




       Peter Stiefel, Victor, for appellant.

       Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



       Considered by Tabor, P.J., Greer, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


DANILSON, Senior Judge.

      Following the vacation of the district court’s ruling and remand, Riley

Augustus Mallett appeals the denial of his motion for new trial on the charge of

robbery. Finding no abuse of discretion, we affirm.

Background Facts.

      A jury found Mallett guilty of robbery in the first degree. On direct appeal,

this court summarized the facts as follows:

               The first-degree-robbery charge arose out of a robbery of the
      Greenwood Pharmacy in Waterloo on February 10, 2015. That night,
      two men entered the premises; both had masks on, and one had a
      hand gun. One of the men wore distinctive black puffy pants with
      white stars.
               The intruder with the unusual pants pointed a gun at
      pharmacist Wesley Pilkington and handed him a note demanding “all
      the Xanax and Promethazine [and] Codein[e] before I shoot this bitch
      up.” The intruder orally repeated the demand of the note. Pilkington
      did as ordered, and then the intruder took random drugs off of the
      shelf. The two intruders fled through the back door into a residential
      area. A silent alarm had been tripped by one of the pharmacy
      employees, and police arrived within minutes.
               Mallett was tracked through the snow and found hiding in a
      treehouse clothed in shorts even though the weather was cold. A
      pair of black puffy pants with white stars matching the unusual attire
      of one of the gun-wielding intruders was found within fifteen feet of
      the treehouse. Pilkington was able to identify Mallett as the intruder
      with a gun who demanded the drugs. When interviewed, Mallett
      initially stated he had been jogging but later stated he was a lookout
      for the robbery. Cody Plummer was also arrested in another yard
      and admitted he had been in the store. In a post-arrest interview,
      Plummer accurately described what had happened in the robbery.
      After taking statements from Mallett and Plummer and investigating
      further, it was determined that K’Von Henderson, Dayton Nelson,
      and Myles Anderson were also involved in the robbery, by assisting
      in the planning and hiding the loot afterward.
               Nelson testified on behalf of the State at trial. He testified he
      was with Mallet, Plummer, Henderson, and Anderson a day before
      the robbery when Mallett came up with the idea to rob the pharmacy
      and all agreed to participate. The final plan was that Mallett and
      Plummer were to rob the pharmacy and Nelson and Henderson were
      to be getaway drivers.
                                           3


                They gathered on the day of the robbery, and Nelson
         described the unique pants Mallett wore into the drug store.
         Anderson brought a handgun that they called “Billy,” and Nelson saw
         Anderson hand the gun to either Mallett or Plummer. Nelson
         observed the two emerging from the drug store and stopped the
         vehicle he was driving. Mallett opened the trunk of the car, placed
         the gun and duffle bag in the trunk, and signaled Nelson to leave.
         Nelson took the loot to his residence, and in a subsequent search of
         Nelson’s residence, medication was found and identified as drugs
         taken from the pharmacy. The trial commenced on November 24,
         2015, but a mistrial was declared, and the trial was reset and began
         on February 9, 2016. A verdict of guilty on the count of first-degree
         robbery was returned as to Mallet, Plummer, and Henderson.

State v. Mallett, No. 16-0565, 2017 WL 4049318, at *1 (Iowa Ct. App. Sep. 13,

2017).

         We rejected Mallett’s claim of an illegal sentence and claims of ineffective

assistance of trial counsel. Id. at *2–3. However, we remanded to the district court

to consider the motion for new trial under the weight-of-the-evidence standard. Id.

at *5.

         On remand, the district court denied Mallett’s motion for new trial without a

hearing by concluding that “[t]he sufficiency of the evidence standard warrants the

conviction of [Mallett].” Mallett appealed the district court’s ruling and raised the

single issue of whether the district court used the incorrect standard to rule on his

motion for new trial. In a motion to reverse, the State agreed. On July 13, 2018,

our supreme court granted the motion to reverse, vacated the ruling on the motion

for new trial, and remanded the case to the district court to rule on Mallett’s motion

for new trial using the weight-of-the-evidence standard.

         On the second remand, the district court again denied Mallett’s motion for

new trial without a hearing by concluding that “[t]he evidence was more than

sufficient to warrant a conviction.” Mallett appealed again. And the State again
                                             4


filed a motion to reverse, asserting the district court did not apply the proper weight-

of-the-evidence standard. On April 30, 2019, the supreme court granted the

State’s motion, vacated the ruling on the motion for new trial, and remanded for

the application of the proper weight-of-the-evidence standard.

       On June 3, 2019, Mallett filed a pro se brief concerning his motion for new

trial in the district court, arguing about the reliability of the eyewitness identification,

the corroboration and credibility of the accomplice testimony, the evidence favoring

Mallett, the lack of authentication of handwriting in the robbery note, other evidence

in his favor, requesting a charge similar to a co-defendant, and complaints about

the jury instructions.

       A hearing was held on July 19, 2019, and the court considered the parties’

arguments and issued its written ruling that same date:

              The remand is for determination of the weight of the evidence
       to warrant a conclusion that Mr. Mallett was guilty of the alleged
       crime.
              Reviewing the evidence in its entirety, both the State’s
       evidence and defense’s evidence, the weight of the evidence clearly
       establishes that the jury acted properly in concluding that the
       defendant committed the robbery in question by evidence beyond a
       reasonable doubt. The State presented the testimony of Dayton
       Nelson and Wesley Pilkington of the Greenwood Pharmacy. Both
       establish beyond a reasonable doubt that defendant participated in
       the robbery as the defense did concede in its hearing this date. The
       defense argues additional matters such as the sufficiency of the
       instructions and whether defendant knew that he and his co-robber
       would be armed with a weapon. Neither of those issues is before the
       court on remand.
              Considering the weight of all of the evidence, the court denies
       defense’s motion for a new trial.

       Mallett appeals. He points to the court’s oral statements at the hearing and

asserts the district court again used the wrong standard. In the alternative, Mallett

contends that if the court did employ the correct standard, it abused its discretion
                                           5


in denying the motion. We have also been tasked by the supreme court to rule on

the State’s pending motion to strike Mallett’s pro se brief.

Right to Appeal.

       But first, we must address the State’s claim that Mallett has no right to

appeal from the denial of his motion for new trial. We are not persuaded by the

State’s cited authorities, which address motions for new trial filed after final

judgment was entered. See State v. Anderson, No. 14-1767, 2016 WL 3272143,

at *3 (Iowa Ct. App. June 15, 2016) (addressing a post-sentencing Iowa Rule of

Criminal Procedure 2.24 motion for new trial based on new evidence more than

two years after the final judgment of sentence and determining “an appeal from the

denial of a postjudgment motion for new trial must be taken either: (1) by

application for discretionary review under Iowa Rule of Appellate Procedure 6.106

of ‘[a]n order raising a question of law important to the judiciary and the profession’

as permitted by Iowa Code section 814.6(2)(e), or (2) on petition for writ of certiorari

under Iowa Rule of Appellate Procedure 6.107, as a claim the district court

exceeded its jurisdiction or otherwise acted illegally”); see also State v. LePon,

No. 18-0777, 2019 WL 2369887, at *3 (Iowa Ct. App. June 5, 2019) (finding a

motion for new trial filed ten days after judgment entered was reviewable by writ of

certiorari not direct appeal).

       Mallett filed his motion for new trial prior to judgment pursuant to Iowa Rule

of Criminal Procedure 2.24(2)(b)(6), arguing that the jury’s verdict was contrary to

the evidence. On the subsequent appeals, our supreme court vacated the district

court’s ruling on that motion. Therefore, the court’s order of July 19, 2019, is a

ruling “affecting the outcome of the case,” and is appealable. See State v. Farmer,
                                           6


234 N.W.2d 89, 90 (Iowa 1975) (“[R]ulings of the court affecting the outcome of

the case are reviewable upon appeal from final judgment when error has been

properly preserved.”).

Scope and Standard of Review.

       We review rulings on motions for new trial for abuse of discretion. See State

v. Serrato, 787 N.W.2d 462, 472 (Iowa 2010). “On a weight-of-the-evidence claim,

appellate review is limited to a review of the exercise of discretion by the trial court,

not of the underlying question of whether the verdict is against the weight of the

evidence.” State v. Reeves, 670 N.W.2d 199, 203 (Iowa 2003). The district court

“has broad discretion in ruling on a motion for new trial.” Id. at 202. The weight-

of-the-evidence analysis allows the court to consider witness credibility and does

not require the court to view the evidence in the light most favorable to the verdict.

Id. We “are slower to interfere with the grant of new trial than with its denial.” Id.

at 202–03.

       Mallett argues the district court did not use the proper standard on remand.

He points to these oral statements by the court:

               The sufficiency of the evidence clearly establishes guilt
       beyond a reasonable doubt. There’s no question but that Mr. Mallett
       was one of the robbers of the pharmacy—Greenwood Pharmacy.
       There’s no question but that Dayton Nelson—Dayton Nelson
       identified him as such. There’s no question but that he was wearing
       unusual pants that—where he was found shortly after the robbery.
               The jury has passed on this. The court of appeals passed on
       it. The Iowa Supreme Court passed on it. And the evidence was
       overwhelming sufficiently—sufficient to convict him. If you consider
       all of the evidence, the State’s evidence, the defense’s evidence,
       there’s absolutely no question but that there was sufficient evidence
       to warrant the jury’s conclusion. The motion is denied.
                                         7


       We are not persuaded the district court employed an improper standard.

While it is unfortunate the district court muddied the waters by using the term

“sufficient” in its oral announcement, it is apparent the court did make implicit

credibility findings. For example, in finding “no question but that Mr. Mallett was

one of the robbers of the pharmacy,” the court implicitly determined Dayton

Nelson’s identification to be credible. And the court stated, “If you consider all of

the evidence, the State’s evidence, the defense’s evidence, there’s absolutely no

question” of Mallett’s guilt. Descriptives such as “no question” and “overwhelming”

denote an assessment of the weight of the evidence. See State v. Fortune, No.

16-0360, 2017 WL 2875866, at *4 (Iowa Ct. App. July 6, 2017) (“In addition, the

district court concluded the evidence was overwhelming, indicating an assessment

of the weight of the evidence.”). The court’s written ruling shows the district court

used the correct standard in ruling on Mallett’s motion.         Moreover, an oral

pronouncement of a ruling may be amended or corrected by the written ruling. See

Lutz v. Iowa Swine Exports Corp., 300 N.W.2d 109, 111–12 (Iowa 1981)

(concluding our civil procedural rules require written rulings for the benefit of an

accurate record and the public); see also State v. Kramer, 760 N.W.2d 190, 195–

97 (Iowa 2009) (concluding an oral pronouncement of acquittal may be amended

by a subsequent written ruling); Willson v. Dist. Ct. of Polk Cnty., 147 N.W. 766,

768–69 (Iowa 1914) (concluding the court may change its ruling before it is entered

in written form and signed).1


1  One notable exception relates to the pronouncement of a defendant’s sentence
where the oral pronouncement of a legal sentence controls over the written record
if a conflict exists between the two. State v. Hess, 533 N.W.2d 525, 527–28 (Iowa
1995).
                                           8


No Abuse of Discretion.

       Because a motion for new trial alleging the verdict is against the weight of

the evidence concedes sufficient evidence to support the jury’s verdict, a motion

for new trial should be granted only in extraordinary cases when “the evidence

preponderates heavily against the verdict rendered.” State v. Ary, 877 N.W.2d

686, 706 (Iowa 2016). This is not such a case, and we find no abuse of discretion

in the district court denying Mallett’s motion for new trial.

Motion to Strike Pro Se Supplemental Brief.

       On appeal, the State filed a motion to strike Mallett’s pro se brief,2

contending a recently-enacted provision now prohibits a represented party from

filing any pro se document in any Iowa court. See 2019 Iowa Acts ch. 140, § 30

(codified at Iowa Code § 814.6A (2020)). The supreme court ordered the issue

submitted with the appeal.

       Iowa Code section 814.6A(1) provides, “A defendant who is currently

represented by counsel shall not file any pro se document, including a brief, reply

brief, or motion, in any Iowa court. The court shall not consider, and opposing

counsel shall not respond to, such pro se filings.” This amendment became

effective July 1, 2019.

       The pro se brief or motion was filed in this appeal on July 22, 2020, but the

same document was filed in the district court on June 3, 2019—before the

provision became effective. In any event, the pro se brief addresses the rationale



2The State and Mallett’s appellate counsel refer to the document as a pro se brief,
however, the document is captioned as a “Pro Se Motion for New Trial Using
Weight of the Evidence Standard.”
                                         9


for the motion for new trial and does not address whether the court abused its

discretion in denying the motion for new trial. Our review is limited to whether the

district court abused its broad discretion and “not of the underlying question of

whether the verdict is against the weight of the evidence.” Reeves, 670 N.W.2d at

203. Finding no abuse of discretion, we affirm the denial of the motion for new

trial.

         AFFIRMED.